Citation Nr: 0011182	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  91-23 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from February 1964 to February 
1967.

In a May 1989 rating decision, the RO denied entitlement to 
service connection for PTSD.  In October 1991 and March 1994, 
the Board of Veterans' Appeals (Board) remanded the claim for 
additional development.  On appellate review in June 1997, 
the Board denied the matter.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).

After reviewing a May 1999 Joint Motion for Remand and Stay 
of Proceedings, by an order issued that same month, the Court 
granted the parties' motion, thereby vacating the June 1997 
Board decision and remanding the issue.


REMAND

As noted above, in May 1999, the Court, upon reviewing a 
joint motion for remand, vacated the Board's 1997 decision 
and remanded the issue.  In the joint motion for remand, the 
parties, the Secretary and the veteran via his attorney, 
argued that a remand was warranted because the veteran should 
be afforded a contemporaneous psychiatric examination 
pursuant to Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV) and because the RO failed 
to substantially comply with the mandates prescribed in the 
Board's 1994 remand.  

Regarding the 1994 remand, the parties noted that in 1994 the 
Board requested a psychiatric examination in order to 
reconcile prior conflicting diagnoses.  Apparently, this had 
not been accomplished.  It was also noted that the veteran 
had received additional treatment for, and diagnoses of, PTSD 
subsequent to the scheduled VA examination.  However, the 
RO's failure to consider the additional evidence received 
showed that its adjudication was not in substantial 
compliance with the Board's remand.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998 (a veteran is entitled to 
substantial compliance with a prior Board remand order); 
Hampton v. Gober, 10 Vet. App. 481, 483 (1997) (upon receipt 
of an inadequate examination, VA is obligated to return the 
examination).  

With respect to receiving a VA examination, in the joint 
motion, the parties noted that the diagnostic criteria 
utilized in the 1994 psychiatric examination had since 
changed to that set forth in DSM-IV.  See Cohen v. Brown, 
10 Vet. App. 128, 139-140 (1997) (the VA issued revised 
regulations concerning the sections of the rating schedule 
that deal with mental disorders [codified at 
38 C.F.R. §§ 4.13, 4.16, 4.125 to 4.130], effective November 
7, 1996.  Such changes included references to the DSM-IV, 
vice DSM-III, and a general rating formula for seven of the 
eight revised categories of mental disorders.).  The parties 
then stated that the Court has held that "where the law or 
regulation changes after a claim has been filed . . . but 
before the 
. . . judicial appeal process has been concluded, the version 
more favorable to the appellant should apply."  See Karnas 
v. Derwinski, 1 Vet. App. 308, 311 (1991).

After reviewing the evidence of record, this Board notes that 
while the record is replete with VA outpatient treatment and 
medical reports showing treatment for and a diagnosis of 
PTSD, the record also shows that when examined in April 1989 
and when examined by two psychiatrists in August 1992 and 
October 1994, a diagnosis of PTSD was not rendered.  Instead, 
diagnoses of anxiety disorder and dysthymia were made.  Given 
the foregoing and in accordance with the joint motion, 
additional development is warranted in order to ascertain 
whether the veteran currently has PTSD and to reconcile any 
contradictory diagnoses previously rendered.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990); Green v. Derwinski, 1 Vet. App. 121 (1991); 
38 C.F.R. § 4.2 (1999) (Where a diagnosis is not supported by 
the findings on the examination report or if the report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluative purposes.).

It is also noted that the veteran has been evaluated under 
DSM-III-R.  However, in Cohen v. Brown, 10 Vet. App. 128 
(1997), the Court noted a change in the analysis of PTSD 
claims in accordance with changes to VA regulations.  
Significantly, the Court pointed out that VA has adopted the 
DSM-IV in amending 38 C.F.R. §§ 4.125, 4.126 and that the 
provisions of VA Adjudication Procedure Manual M21-1 (Manual 
M21-1) which refer to the third revised edition of the DSM 
also guide VA.  See e.g., Manual M21-1, Part VI, 11.38 (1996) 
(same PTSD criteria as DSM-III-R).  The Court then took 
judicial notice of the effect of the shift in diagnostic 
criteria.  The Court held that the criteria have changed from 
an objective ("would evoke . . . in almost anyone") 
standard in assessing whether a stressor is sufficient to 
trigger PTSD, to a subjective standard.  The criteria now 
require exposure to a traumatic event and response involving 
intense fear, helplessness, or horror.  As such, a more 
susceptible individual may have PTSD based on exposure to a 
stressor that would not necessarily have the same effect on 
"almost everyone" and the sufficiency of a stressor is now 
a clinical determination for the examining mental health 
professional.  Cohen v. Brown, 10 Vet. App. at 153.

The Court also noted that where "there has been an 
'unequivocal' diagnosis of PTSD by mental health 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)," and that when 
the adjudicator believes the report is not in accord with 
applicable DSM criteria, the report must be returned for a 
further report.  Id.

In light of the foregoing and pursuant to the parties' joint 
motion for remand, because the incorporation of DSM-IV may 
have a potentially liberalizing effect in adjudicating claims 
for service connection for PTSD, particularly when an 
individual is not a combat veteran or who is not shown to 
have "engaged in combat with the enemy," further 
development in this regard is necessary.  Karnas v. 
Derwinski, 1 Vet. App. at 312-313.

The Board also notes that in his December 1998 brief, the 
veteran argued that the VA had failed to verify the 
occurrence of his claimed in-service stressors, especially 
the alleged stressor of being exposed to mortar fire while 
stationed in Da Nang, Vietnam in August 1966.  In July 1994, 
the RO unsuccessfully attempted to verify the veteran's 
alleged stressors.  In response to the RO's request for 
information, the Department of Navy, Headquarters United 
States Marine Corps, Personnel Management Support Branch 
wrote that the attempt was unsuccessful because the 
information contained in the veteran's claim was insufficient 
for the purpose of conducting any meaningful research on his 
behalf.  Thereafter, it appears as though no additional 
follow up was conducted.  In light of the foregoing and in 
accordance with the below-discussed law, the Board finds that 
additional development in this regard is also warranted.

Regarding claimed in-service stressors, the Court has set 
forth two major components for establishing the presence of a 
recognizable stressor, which is the essential prerequisite to 
support the diagnosis of PTSD.  The first component involves 
the evidence required to demonstrate the existence of an 
alleged stressful event and the second involves a 
determination as to whether the stressful event is of the 
quality required to support a diagnosis of PTSD.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993).

With regard to the first component, under 
38 U.S.C.A. § 1154(b) (West 1991), 38 C.F.R. § 3.304 (1999), 
and the applicable Manual 21-1 provisions, the evidence 
necessary to establish the occurrence of a recognizable 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
See Zarycki v. Brown, 6 Vet. App. 91, 98; Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  Further, the Court has held that in 
addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  See West v. Brown, 7 
Vet. App. 70 (1994).  Finally, the Court has also determined 
that the sufficiency of the stressor is a medical 
determination, and therefore adjudicators may not render a 
determination on this point in the absence of independent 
medical evidence.  See Cohen, 10 Vet. App. at 153 
(sufficiency of a stressor is a clinical determination for 
the examining mental health professional).  

Accordingly, in adjudicating a claim for service connection 
for PTSD, the question of the existence of an event claimed 
as a recognizable stressor will be resolved after which the 
case should be referred for a medical examination to 
determine the sufficiency of the stressor and as to whether 
the remaining elements required to support the diagnosis of 
PTSD have been met.  Cohen, Zarycki, and West, all supra; see 
also Dizoglio v. Brown, 9 Vet. App. 163 (1996) (A noncombat 
veteran's testimony alone is insufficient, but left open the 
question of whether medical statements were sufficient); 
Moreau v. Brown, 9 Vet. App. 389 (1996) (Holding that 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence).  In light of the incomplete findings 
associated with the verification of the veteran's alleged 
stressors and the contradictory findings as to whether the 
evidence supports a diagnosis of PTSD, additional development 
is required.

Based on the evidence and procedural development of record, 
as well as the directives detailed within the Joint Motion 
for Remand and Appellant's Brief, the Board finds that, in 
order to set forth adequate reasons or bases for all findings 
and conclusions on all material issues of fact and law 
presented on the record and fully account for the evidence 
found persuasive or unpersuasive and provide reasons for 
accepting or rejecting any such evidence, additional 
development is required.  See 38 U.S.C.A. § 7104(d)(1) (West 
1991); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded the 
opportunity to submit additional evidence 
and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should request that the 
veteran, through his attorney, provide 
the names and addresses of any health 
care provider(s) who may have treated him 
for any psychiatric problems since 
service, to include any additional 
treatment reports from the VA Medical 
Centers at Palto Alto, California, 
Albuquerque and Farmington, New Mexico, 
and the San Juan Regional Hospital.  The 
RO should attempt to obtain any medical 
records that have not previously been 
associated with the claims folder.  
Regardless of the veteran's response, the 
RO should secure copies of all 
outstanding VA treatment reports.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  
All attempts made should be documented 
and any additional, nonduplicative 
evidence received should be incorporated 
in the claims folder.

3.  The RO should request another 
statement from the veteran, through his 
attorney, containing as much detail as 
possible regarding the claimed 
stressor(s) during service.  He should be 
asked again to provide specific details 
of each claimed incident during service, 
such as dates, places, detailed 
descriptions of events, duty assignments, 
and names and other identifying 
information concerning any individuals 
involved in the events.

4.  After the above development has been 
completed to the extent possible, the RO 
should forward any information provided 
by the veteran, to include any previous 
statements made by him with regard to his 
stressors, particularly the alleged 
August 1966 mortar attack incident at Da 
Nang, together with copies of statements 
previously submitted by him, a copy of 
his record of service (DD Form 214), and 
a copy of this remand to the United 
States Armed Service Center for Research 
of Unit Records (USASCRUR) and/or the 
Department of Navy, Headquarters United 
States Marine Corps, Personnel Management 
Support Branch.  All requests, responses, 
and information obtained should be 
associated with the claims file.

5.  Following receipt of the USASCRUR's 
or Marine Corps' reports and information 
from any other sources contacted, and the 
completion of any additional development 
warranted or suggested by those offices, 
see e.g., Zarycki v. Brown, 6 Vet. App. 
at 99, the RO should identify whether 
there is any verified combat action, or 
in-service stressful event.  If no combat 
stressor involving the veteran has been 
verified, the RO should so state.  If 
there are found to be stressors, they 
should be specifically set forth.  

6.  Once the above-mentioned development 
has been accomplished, then the veteran 
should be afforded a psychiatric 
examination by two psychiatrists who are 
familiar with PTSD and who have not 
previously examined the veteran.  The 
veteran's claims file, together with a 
separate copy of this remand, must be 
provided to and reviewed by the examiners 
prior to the examination.  The examiners 
should note and distinguish the 
symptomatology of any and all psychiatric 
disorders found to be present.  All 
indicated studies, including PTSD sub-
scales, are to be performed.  See 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM 
IV).  The examiners must express an 
opinion as to whether any psychiatric 
disability was present in service.  
Additionally, the examiners must express 
an opinion regarding whether any 
psychiatric disorder is related to any 
verified events from service.  Any 
conclusion reached should be reconciled 
with the evidence of record, to include 
the examiner's assessment rendered on the 
veteran's April 1989 VA examination 
report.  If symptoms of differing 
psychiatric disorders cannot be 
distinguished, the examiner should so 
state and explain why.

In determining whether or not the veteran 
has PTSD due to an in-service stressor, 
the examiners may rely only on the 
verified history, detailed in the reports 
provided by the USASCRUR or other 
official source and/or the RO.  If the 
examiners believe that PTSD is the 
appropriate diagnosis, they must 
specifically identify which stressor(s) 
detailed in the official verifying 
documents and/or RO's reports are 
responsible for that conclusion, and 
verify that all PTSD sub-scales are met.  
All opinions expressed must be 
accompanied by a complete rationale. 

7.  The RO should then review the record 
and ensure full compliance with this 
remand and its instructions.  If the 
directives of the remand have not been 
completed, corrective action should be 
implemented.  Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  After the development requested has 
been completed to the extent possible, 
the RO should readjudicate the claim of 
entitlement to service connection for 
PTSD, with consideration given to all of 
the evidence of record, including any 
evidence submitted by the veteran and/or 
his attorney and any additional evidence 
obtained by the RO pursuant to this 
remand.  If the benefit sought on appeal 
remains denied, the veteran and his 
attorney should be furnished with copies 
of a supplemental statement of the case 
and given the requisite time period to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




